92 S.E.2d 758 (1956)
244 N.C. 208
Mrs. I. E. BLALOCK, Widow; J. L. Blalock, Dependent Son; I. R. Blalock, Deceased (Employee),
v.
CITY OF DURHAM, Self-Insurer (Employer).
No. 679.
Supreme Court of North Carolina.
May 23, 1956.
*760 Bryant, Lipton, Strayhorn & Bryant, by Ralph N. Strayhorn, Durham, for plaintiffs, appellees.
Claude V. Jones, Durham, for defendant, appellant.
HIGGINS, Justice.
The death certificate signed by Dr. R. A. Harton, the coroner, was introduced in evidence by the plaintiffs. The cause of death was given as (a) cardiac arrest; (b) due to shock by static electricity; (c) contact with high tension wire. Dr. Harton testified as a witness and on cross-examination stated that no autopsy was performed; that no burns appeared on the body of the employee; and that he found nothing to indicate cause of death other than statements by those present at the time of death and the fact that the body was lying near a sagging power wire. He testified further that notwithstanding the statements, his conclusions would have been the same by reason of the position of the body near the sagging power wire and the absence of any other apparent cause of death.
A death certificate and registration thereof are required by statute. G.S. § 130-79 et seq. G.S. § 130-102 provides: "* * * a record of a birth or a death, with the certification of same * * * shall be prima facie evidence in all courts and places of the facts therein stated." (Emphasis added.)
The defendant contends the cause of death, especially in view of the coroner's statements on cross-examination, is an opinion only and not a fact, and with respect to the cause of death was, therefore, inadmissible. This distinction is suggested in the case of Rees v. Jefferson S.E.2d 154. Whether the certificate was Standard Life Ins. Co., 216 N.C. 428, 5 admissible as to the cause of death need not be decided in this case. The record discloses competent evidence sufficient to support the Industrial Commission in finding death was caused by electric shock. The deceased, so far as appeared, in normal health and about his work, exclaimed, "Oh, watch out, Mr. Dry, that line is hot," and fell to the ground, four to five feet according to one witness, and eight to 10 feet according to another, from the wire. The exclamation was part of the res gestae and certainly competent. This evidence is sufficient to support the finding the deceased employee sustained an injury by accident arising out of and in the course of his employment. G.S. § 97-2(f).
This Court has held that if there is any competent evidence to support a finding of fact of the Industrial Commission, such finding is conclusive on appeal, even though there is evidence that would support a finding to the contrary. Watson v. Harris Clay Co., 242 N.C. 763, 89 S.E.2d 465; Rice v. Thomasville Chair Co., 238 N.C. 121, 76 S.E.2d 311; Johnson v. Erwin Cotton Mills, 232 N.C. 321, 59 S.E.2d 828; Creighton v. Snipes, 227 N.C. 90, 40 S.E.2d 612; Rewis v. New York Life Ins. Co., 226 N.C. 325, 38 S.E.2d 97; Clark v. Carolina Cotton & Woolen Mills, 204 N.C. 529, 168 S.E. 816. The introduction of incompetent evidence cannot be held prejudicial where the record contains sufficient competent evidence to support the findings. Gabriel v. Town of Newton, 227 N.C. 314, 42 S.E.2d 96; Mallard v. F. M. Bohannon, Inc., 220 N.C. 536, 18 S.E.2d 189; Tindall v. American Furniture Co., 216 N.C. 306, 4 S.E.2d 894; Clark v. Carolina Cotton & Woolen Mills, supra.
The findings of fact when supported by competent evidence are binding both on the Superior Court and upon this Court. Gant v. Crouch, 243 N.C. 604, 91 S.E.2d *761 705; Morgan v. Cleveland Cloth Mills, 207 N.C. 317, 177 S.E. 165; Southern v. Morehead Cotton Mills, 200 N.C. 165, 156 S.E. 861.
The judgment of the Superior Court of Durham County is
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case.